IN THE SUPREME COURT OF THE STATE OF NEVADA


                      IN THE MATTER OF DISCIPLINE OF                         No. 686f !LED
                      BRIAN R. BLOOMFIELD, BAR NO. 8349.

                                                                                       MAR 2 5 2016
                                                                                       eACIE
                                                                                   Clatic PP
                                                                                           e


                                              ORDER OF DISBARMENT
                                  This is an automatic review under SCR 105(3)(b) - of a
                      Southern Nevada Disciplinary Board hearing panel's recommendation
                      that attorney Brian R. Bloomfield be suspended from the practice of law
                      for five years based on violations of RPC 1.1 (competence), RPC 1.15(a)
                      (safekeeping property), RPC 3.1 (meritorious claims and contentions), RPC
                      3.3(a) (candor towards tribunal), RPC 3 4 (fairness to opposing party and
                      counsel), RPC 4.1 (truthfulness in statements to others), RPC 5.3
                      (responsibilities regarding non-lawyer assistants), RPC 8.4(a) (violation or
                      attempt to violate the RPC), RPC 8.4(b) (criminal act that reflects
                      adversely on the lawyer's honesty, trustworthiness, or fitness), RPC 8.4(c)
                      (conduct involving dishonesty), and RPC 8.4(d) (conduct prejudicial to the
                      administration of justice)) The panel further recommends that
                      Bloomfield be required to (1) pay the costs of the disciplinary proceedings,
                      (2) complete at least eight hours of continuing legal education in ethics
                      each year during his suspension, (3) refrain from engaging in the
                      commission of any other criminal offenses, and (4) successfully complete


                            'This court temporarily suspended Bloomfield from the practice of
                      law and referred him for disciplinary proceedings in June 2014. In re
                      Discipline of Brian Bloomfield, Docket No. 65705 (Order of Temporary
                      Suspension and Referral to Disciplinary Board, June 24, 2014).

SUPREME COURT
        OF
     NEVADA


(0) 1947A     gigg'
             a(
                                                                                      ho   - (5111 5__J
                the Multistate Professional Responsibility Exam before applying for
                reinstatement. If reinstatement is granted at the end of the suspension
                period, the panel recommends that Bloomfield be mentored for the first 18
                months of his restored practice by an attorney approved by Bar Counsel
                and that the mentor provide monthly reports to the State Bar identifying
                Bloomfield's progress and/or concerns.
                              The sole issue in this appeal is the appropriate discipline. We
                review de novo the disciplinary panel's findings and recommendations.
                SCR 105(3)(b); In re Discipline of Stuhff, 108 Nev. 629, 633, 837 P.2d 853,
                855 (1992). 2 The purpose of attorney discipline is to protect the public, the
                courts, and the legal profession, not to punish the attorney.    State Bar of
                Nev. v. Claiborne, 104 Nev. 115, 213, 756 P.2d 464, 527-28 (1988). In
                determining the appropriate discipline, this court has considered four
                factors to be weighed: "the duty violated, the lawyer's mental state, the
                potential or actual injury caused by the lawyer's misconduct, and the
                existence of aggravating or mitigating factors."   In re Discipline of Lerner,
                124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008).
                              The violations here are related to Bloomfield's guilty pleas to
                two category C felonies (offering false instrument for filing or record and
                forgery) and two gross misdemeanors (conspiracy to commit a crime and
                destroying evidence) and conduct related to those offenses. In particular,
                Bloomfield knowingly submitted false and forged documents showing his

                      2 SCR  105(3)(b) has been amended to give deference to a disciplinary
                panel's factual findings. See In re Amendments to Court Rules Regarding
                Attorney Discipline, Specifically, SCR 105, ADKT 0505 (Order Amending
                Supreme Court Rule 105, November 5, 2015). This change has no effect in
                this case, as the recommended discipline is grounded on criminal conduct
                admitted to in Bloomfield's guilty plea and the facts are undisputed.

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1941A
                 clients had completed court-ordered counseling or community service and
                 misrepresented to the court and the district attorney that his clients had
                 completed the required counseling or community service when he knew in
                 fact they had not.
                             In the absence of mitigating factors, disbarment is appropriate
                 in cases where an attorney has (1) engaged in "serious criminal conduct"
                 that includes as a necessary element intentional interference with the
                 administration of justice, misrepresentation, or fraud, ABA Standards for
                 Imposing Lawyer Sanctions, Compendium of Professional Responsibility
                 Rules and Standards, Standard 5.11(a) (2015); (2) engaged in "intentional
                 conduct involving dishonesty, fraud, deceit, or misrepresentation that
                 seriously adversely reflects on the lawyer's fitness to practice,"        id.
                 Standard 5.11(b); or (3) made false statements or submitted false
                 documents with the intent to deceive the court, causing serious injury to a
                 party or causing significant or potentially significant adverse effects on
                 the legal process, id. Standard 6.11. As there is no dispute that
                 Bloomfield engaged in such conduct, we consider the mitigating factors
                 that the hearing panel determined warrant suspension rather than
                 disbarment. The hearing panel recognized Bloomfield's lack of a prior
                 discipline history, his personal or emotional problems, and his cooperation,
                 and it particularly focused on his remorse and positive character witnesses
                 in determining that he had a potential for redemption, indicating that
                 there is a chance for Bloomfield to become a valuable member of the legal
                 community. Even considering the mitigating circumstances, we are
                 convinced that based on the seriousness of the violations, the duties
                 violated, and the adverse effects on the legal process, as well as several
                 aggravating factors, including dishonest or selfish motive and multiple

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                 offenses, disbarment is necessary to protect the public, the courts, and the
                 legal profession.
                             We hereby disbar attorney Brian R. Bloomfield from the
                 practice of law in Nevada. Such disbarment is irrevocable. SCR 102(1).
                 Bloomfield shall pay the costs of the disciplinary proceeding within 30
                 days from the date of this order.     See SCR 120(1). The parties shall
                 comply with the relevant provisions of SCR 121.1.
                             It is so 0 LI ERED.



                                         Parraguirre


                   /--(cAdi Le-g-Vc          J.                                        , J.
                 Hardesty                                    Douglas


                                                                                       , J.
                                                             Saitta


                                                                                       , J.
                                                             Pickering




                 cc: Chair, Southern Nevada Disciplinary Board
                      William B. Terry, Chartered
                      Stan Hunterton, Bar Counsel, State Bar of Nevada
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                                                       VS.